Name: Commission Regulation (EEC) No 15/88 of 30 December 1987 on arrangements for imports into the United Kingdom and Spain of certain textile products (categories 13 and 10 respectively) originating in China
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Europe
 Date Published: nan

 6 . 1 . 88 Official Journal of the European Communities No L 3/7 COMMISSION REGULATION (EEC) No 15/88 of 30 December 1987 on arrangements for imports into the United Kingdom and Spain of certain textile products (categories 13 and 10) respectively originating in China Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom and Spain of textile products of category 13 and 10 respectively originating in China and specified in the Annex hereto, shall be subject to the quantitative limits set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2072/84 of 29 June 1984 on common rules for imports of certain textile products originating in China ( l ), as last amended by Regulation (EEC) No 41 32 /86 (;), and in particular Article 12 thereof, Whereas Article 12 of Regulation (EEC) No 2072/84 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom and Spain of certain textile products (category 13 and 10 respectively), specified in the Annex hereto and originating in China, have exceeded the levels referred to in paragraph 3 of the said Article 1 ; Whereas , in accordance with paragraph 5 of the said Article 12 of Regulation (EEC ) No 2072/84, on 25 September 1987 China was notified of a request for consultations ; Whereas, pending the outcome of the requested consulta ­ tions, imports into the United Kingdom and Spain were made subject to provisional quantitative restrictions for the period from 25 September to 24 December 1987 by Commission Regulation (EEC ) No 3073/87 (3) ; Whereas , in the course of consultations held on 15 and 18 December 1987, it was agreed that imports of products falling within category 13 into the United Kingdom and within category 10 into Spain should be subject to quanti ­ tative limits for the period from 25 September to 31 December 1987 and for the year 1988 ; Whereas paragraph 13 of the said Article 12 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 2072/84 , Whereas the products in question exported from China to the Community between 25 September 1 987 and the date of entry into force of Regulation (EEC) No 3073/87 must be set off against the quantitative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from China before the date of entry into force of Regulation (EEC) No 3073/87 ; Article 2 1 . Products as referred to in Article 1 shipped from China to the United Kingdom and Spain before the date of entry into force of Regulation (EEC) No 3073/87 and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period . 2 . Imports of products shipped from China to the United Kingdom and Spain after the entry into force of this Regulation shall remain subject to the double ­ checking system described in Annex V to Regulation (EEC) No 2072/84. 3 . All quantities of products shipped from China to the United Kingdom and Spain on or after 25 September 1987 and released for free circulation shall be deducted from the quantitative limits laid down . These limits shall not, however, prevent the importation of products covered by it but shipped from China before the date of entry into force of Regulation (EEC) No 3073/87. Article 3 Regulation (EEC) No 3073/87 is hereby repealed. Article 4 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply until 31 December 1988 . (') OJ No L 198 , 27 . 7 . 1984, p. 1 . (2) OJ No L 383 , 31 . 12 . 1986, p . 20 . 3) OJ No L 291 , 15 . 10 . 1987 , P . 10 . No L 3/8 Official Journal of the European Communities 6. 1 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1987. For the Commission Karl-Heinz NARJES Vice-President 6. 1 . 88 Official Journal of the European Communities No L 3/9 ANNEX Quantitative limits from 25 September to 31 December 1987 GROUP II B Cate ­ gory CCT heading No NIMEXh i ode ( 1987; Description Thirdcountries Member States Units Quantitative limits from 25 September to 31 December 1987 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 , 56, 75 . 85 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys ' underpants and briefs, women's , girls' and infants' (other than babies') knickers and briefs, knitted or crocheted , not elastic or rubberized, of cotton or synthetic textile fibres China UK 1 000 pieces 4 000 GROUP III B 10 60.02 China E 1 000 pairs 200 A B 60.02-40 Gloves , mittens and mitt, knitted or crocheted, not elastic or rubberized : Gloves , mittens and mitts, knitted or crocheted , not elastic or rubberized, impregnated or coated with artificial plastic materials Gloves , mittens and mitts, knitted or crocheted , not elastic or rubberized, other than those of category 10, of wool , of cotton or of man-made textile fibres 60.02 - SO 60 . 70 . 80 Quantitative limits from 1 January to 31 December 1988 GROUP II B Cate ­ gory CN code Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1988 13 China UK 1 000 pieces 30 0006107 11 00 6107 12 00 6108 21 00 6108 22 00 Men s and boys underpants and briefs , women 's, girls and infants ' (other than babies ') knickers and briefs , knitted or crucheted . of cotton or synthetic textile fibres No L 3/10 Official Journal of the European Communities 6. 1 . 88 GROUP III B Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1988 China E 1 000 pairs 1 100 Cate ­ gory CN cock 10 6111 10 1U 61 1 1 20 1 0 6111 30 1 0 ex 6111 90 00 6116 10 10 6116 10 90 6116 91 00 6116 92 00 61 16 93 00 6116 99 00 Gloves , mittens and mitts , knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized, other than impregnated or coated with artificial plastic materials